Order granting an injunction pendente lite restraining the defendants from disposing of cheeks or funds to the extent of plaintiff’s interest therein in violation of an agreement of separation between the plaintiff and her husband, the defendant William J. King, and of which checks or funds the" defendant William King is alleged to be the trustee, affirmed, with ten dollars *576costs and disbursements. The argument is made that the defendant William J. Bung has not been served with process and has not voluntarily appeared in the action. The record does not contain any facts upon which this claim is based. A stipulation was made between the attorneys adjourning the hearing on the motion. Although this was somewhat ambiguous in its terms, it may fairly be construed as a stipulation given on behalf of both defendants, and it implies that the parties are all regularly in court. The conclusion is confirmed by the fact that William King, a mere nominal party, who denies that he has any connection with the cause of action, makes an affidavit on the merits as affecting the defendant William J. King, with no statement therein that the latter has not been served with process. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.